 

Case 7:20-cv-00349 Document 1-4 Filed on 10/29/20 in TXSD Page 1 of 1

,

 

 

 
    
  
     

         

   

   

Yp

tye
ZY

      

 

$e

e ae hy wt
Pe Es eof
bg bo Pa
a ni) oP
o° Pe ee
"pe Wel emt
ea mPa
g a
. aunt | wo Pea
g tonal: he oc
pz. wee re thom
i =e ex con.
S “we me ia
te mm ue - po we
Ae Lo . So
‘ ‘L. et OE
: ATLOWX2-AVd 1
Fes | =
gw} =
; Zs a
alge] &
, an # Qo} 2
pe NE Se] ge
FS f A Nes \ =
( . ati ss
=
=
=
=z
Q
=

QB mMoneyGram. eto n2ang.

Valid Money Order includes: 1. Heat. sensitive, ToC) RE ata 2) Baa MCCS CLAUS tea

   

   

- To Validate: Touch the-stop- sign,. :

ISSUER/DRAWER:

—(F04

    
 

t

é Through

“ BOKE,NA -
“Enid; OK -

IRECCION
vu:

tO b0 4864

 

hen watch it fade. and. reappear
RTANT 2SEE BACK BEFORE:CASHING

  

cf

  
 

-mt&

 

PURCHASER,- SIGNER FOR DRAWER 7 COMPRADOR, FIRMA “DEL LIBRADOR
~+ Payabl

PURCHASER, BY SIGNING: YOU AGREE TO. THE SERVICE CHARGE AND

aN
3
Wh.
m
Rd
i
a
9
<=

“i9tzegecoesocy

ET TARE elo eer

 

F043 038843716" 40

 

&&#RPCourt Name: USDC ~ SDTX
Division: 7

Receipt Number: MCA022979
Cashier ID: omaro

Transaction Date: 10/29/2020
Payer Name: JUAN BENITO MACIAS

 

CIVIL FILING FEE

For: JUAN BENITO MACIAS

Case/Party: D-TXS-7-19-MC-001909-001
Amount: $400.00

 

MONEY ORDER

Check/Money Order Num: 20830388321
Ant Tenderad: $400.00

 

Total Due:$400.00
Total Tendered: $400.00
Change Amt:$0.00

A fee of $53.00 will be charged on
any returned negotiable instrument.

 
